Citation Nr: 1631958	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran was afforded a VA spine examination in July 2011.  At the examination, the Veteran reported he had injured his back while working at Pick 'N Save in June 1994.  The examiner diagnosed multi-level degenerative disc disease with disc herniation at L5-S1 and mild degenerative joint disease at L5-S1 with radiculopathy by history.  The examiner stated that the record showed the Veteran was seen for back pain in service in 1983, but that there was no documentation of chronicity or reoccurrence, and that the Veteran's enlistment and discharge examinations showed a normal spine.  The examiner stated that by the Veteran's own admission, his back condition began in 1994 while working at Pick 'N Save.  The examiner then opined that it was less likely than not that the Veteran's low back condition was related to his service.

A review of the Veteran's service treatment records (STRs) shows that, as the examiner noted, the Veteran was treated in June 1983 after reporting back pain for the previous 3 weeks.  Contrary to the examiner's finding that there was no recurrence of back pain, however, the Veteran reported a history of chronic back pain for the previous 7 months at his May 1984 separation examination.  Because the examiner's opinion relied largely on the absence of any recurrence of back pain following treatment in 1983, and because he did not address the Veteran's report of back pain at discharge which had persisted for 7 months, the Board finds the July 2011 VA examination report is inadequate for adjudication purposes.  As such, a remand for an additional examination and opinion is warranted.

In addition, the Board notes that in his November 2011 notice of disagreement, the Veteran stated that he had back problems continuously since falling out of his bunk during service, and although his back continued to hurt, he didn't seek specific medical care for his back because he was young and thought it would eventually get better, but it never did.  At his May 2016 hearing, the Veteran testified that he experienced back problems after falling out of his bunk, and that he complained of back pain at his discharge examination in May 1984.  He stated that he self-medicated with over-the-counter pain medication, and didn't know he qualified for VA treatment.  He further indicated his belief that his 1994 injury at work was actually a flare-up of his back condition that had persisted since service.  The Board notes that the Veteran's statements were made subsequent to the July 2011 VA examination, and therefore, could not be considered by the examiner.  As such, the Veteran's lay statements must be addressed by a VA examiner on remand.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously performed an examination or proffered an opinion in this case, to determine the nature and etiology of his low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was incurred in, was caused by, or is otherwise etiologically related to his military service.

* In providing his or her opinion, the examiner must address the Veteran's treatment in June 1983 for back pain persisting for the previous 3 weeks, and his report of chronic back pain for the previous 7 months at his May 1984 separation examination.

* The examiner must address the Veteran's competent lay statements to the effect that he has had chronic back pain since separation from service, which he self-medicated prior to seeking treatment at VA.

* The examiner must also address the Veteran's statement in which he noted that his 1994 work injury was a flare-up of his already existing back condition.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




